 In the Matter of BERCUT-RICHARDS PACKING CO. CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of CALIFORNIA PACKING CORPORATION; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of LIBBY, MCNEILL & LIBBY; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of MOR-PAK PRESERVING CORPORATION; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS of AMERICAIn the Matter of THE PACKWELL CORPORATION; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,In the Matter of RICHMOND-CHASE COMPANY; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter Of STOCKTON FOOD PRODUCTS INC.; CALIFORNIA PROC-ESSORS ANDGROWERS,. INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of F. M. BALL AND COMPANY; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAInthe Matter of B.H. BODY COMPANY;CALIFORNIA PROCESSORS ANDGROWERS, INC.andUNITED CANNERY, AGRICULTURAL, PACKING ANDALLIED WORKERS OF AMERICAIn the Matter Of CALIFORNIA CONSERVING COMPANY; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of CALIFORNIA PACKING CORPORATION; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter of ELMHURST PACKERS, INC.;CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS13 N. L. R. B., No. 14.101187930-39-vol 13-8 102DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the Matter of FILICE AND PERRELLI CANNING COMPANY, INCORPO-RATED; CALIFORNIA PROCESSORS AND GROWERS, INC.andUNITEDCANNERY,AGRICULTURAL,PACKING AND ALLIED WORKERS OFAMERICAIn the Matter of H. J. HEINZ CORPORATION; CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICAIn the Matter OfHUNT BROTHERSPACKING COMPANY; CALIFORNIAPROCESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTU-RAL, PACKING AND ALLIED WORKERS OF AMERICAin the Matter Of SANTA CRUZ FRUIT PACKING CO.; CALIFORNIA PROC-ESSORS ANDGROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICACases Nos. C-883 to C-898 inclusive, respectively.-Decided Juone 5,1939Evidence:ruling of Trial Examiner preventing introduction of competent,relevant, and material evidence-Order: record set aside except as to charges,complaints, and amendments thereto, and new hearing ordered.Mr. John T. McTernan, Mr. Jonathan H. Rowell,andMr. LeslieLubliner,for the Board.Pillsbury,Madison and Sutro, by Mr. Eugene D. Bennett, Mr. E.A. Mathews,andMr. Leland B. Groezinger,of San Francisco, Calif.,andMr. J. Paul St. Sure,of Oakland, Calif., for the respondentsgenerally.Rea, Free and Jacka,byMr. W. W. Jacka,of San Jose, Calif., forRichmond-Chase Company, respondent.Mr. Richard S. Goldman,of San Francisco,Calif., for CaliforniaConserving Company, respondent.Thorp, Bostwick, Reed cC Armstrong, by Mr. Donald W. Ebberts,of Pittsburgh, Pa., andSnook c• SnookcCChase, by Mr. Charles E.Snook,of Oakland, Calif., for H. J. Heinz Corporation, respondent.Donahue, Richards and Hamlin, by Mr. 0. D. Hamlin, Jr.,andMr. L. S. McElwain,of Oakland, Calif., for the intervenors generally.Mr. James A. Glenn,of Coshocton, Ohio, for the California StateFederation of Labor, intervenor.Mr. A. G. Koplow,of counselto the Board.ORDERUpon amended charges duly filed by United Cannery, Agricultural,Packing and Allied Workers of America, the National Labor Rela-tions Board, herein called the Board, by Alice M. Rosseter, RegionalDirector for the Twentieth Region (San Francisco, California), BERCUT-RICHARDS PACKING COMPANY103issued and duly served complaints dated March 11, 1938, againstBercut-Richards Packing Co.,California Packing Corporation, andLibby, McNeill& Libby,of Sacramento,California;Mor-Pak Pre-serving Corporation,thePackwell Corporation,Richmond-ChaseCompany,and Stockton Food Products Inc., of Stockton, Cali-fornia; F. M. Ball and Company,B. H. Body Company,ElmhurstPackers, Inc., Santa Cruz Fruit Packing Co., of Oakland, California;California Conserving Company, Inc., and Hunt Brothers PackingCompany,of Hayward,California;California Packing Corporationof San Leandro,Berkeley,and Oakland,California;Filice andPerrelli Canning Company,Incorporated,of Richmond,California;H. J. Heinz Corporation,of Berkeley,California.In each of thecomplaints the California Processors and Growers,Inc., of SanFrancisco,California,was joined as respondent.The parties againstwhom the complaints were issued will be referred to herein collec-tively as the respondents.The complaints alleged that the respond-ents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3),and Section 2 (6) and(7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March15, 1938, the Board,acting pursuant to Article II,Section 37(b), of National LaborRelationsBoard Rules andRegulations-Series 1, as amended,ordered that the cases be con-solidated for the purposes of hearing.On March 26,1938,the re-spondents filed their answers to the complaints denying that they hadengaged in the unfair labor practices alleged therein,denying thatthey were engaged in interstate or foreign commerce within themeaning ofthe Act,and praying that the complaints be dismissed.Pursuant to notice,hearings were held in the following Californiacities: San Francisco,on April 11 and 12,1938; Stockton,from April13 to April29, 1938; Oakland from May 3 to May 27, 1938; Sacra-mento, from June 1 to June 10,1938; and Oakland again on June 13,from June 27 to July 29, and from August 11 to September 8, 1938.The hearings were held before Charles A. Wood, the Trial Examinerduly designated by the Board.At the commencement of the hear-ing, the Trial Examiner,upon motion of their counsel,granted per-mission to intervene to Cannery Workers Union No. 20324; CanneryWorkers Union of San Joaquin County,Local No. 20676;CanneryWorkers Union No. 20905; Cannery Workers Union of SouthernAlameda County,Local No.20843;Cannery and Vegetable WorkersUnion of Contra Costa County,Local 20794;and the CaliforniaState Federation of Labor,herein referred to collectively as the inter-venors.Permission to intervene was limited to the extent necessaryto protect the interests of the various intervenors.During the courseof the hearing, on motion of counsel for the Board,an amendment to 104DECISIONSOF NATIONALLABOR RELATIONS BOARDeach of the complaintswas allowed,inserting further allegationsthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act. Thereafter therespondents filed theiranswersto the amendments to the complaints,denying the unfair laborpracticesalleged therein.On September 17, 1938, the Board issued and duly served its OrderTransferring Proceeding to National Labor Relations Board, Di-recting That No TrialExaminer'sIntermediate Report Shall BeIssued, DirectingIssuanceof Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order, and Granting Right toFile Exceptions, Request Oral Argument and Permission to FileBrief.A review of therecord revealsthatseveral witnesseswereexaminedby the Trial Examiner after counsel had concluded their examination.While most of the evidence elicited in thismannerconsisted ofexpatiation and clarification of testimony given in direct and cross-examination by counsel,in some casesthe evidence dealt with newphases of the testimony not gone into by counsel in the course oftheir examination.The Trial Examiner deniedcounselthe right toexamine further on these phases of the testimony after he had con-cluded hisexamination.Seasonableobjectionswere voiced bycounsel but were overruled by the Trial Examiner.These rulingsprevented the respondents and intervenorsfromintroducing evidencewhich was competent, relevant, and material to theissues.We shall,accordingly, order that the record, with the exception of the charges,the pleadings, and the amendments thereto, be setasideand that anew hearing be held. In view of the above holding, it is unnecessaryto determine whether the respondents and intervenors were preju-diced in their right to a full and fair hearing by certain characteriza-tionsofwitnesses and counsel, and by certain other rulings,statements, and actions by the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Actand Article II, Section 38, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,IT Is HEREBYORDEREDthat the record in the above cases, with theexception of the charges, the pleadings, and the amendments thereto,be, and it hereby is, set aside; andIT IS FURTHERORDEREDthat a. new hearing be held.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Order.